Title: To George Washington from John Parke Custis, 26 July 1780
From: Custis, John Parke
To: Washington, George


					
						Hond Sir
						Mt Vernon July 26th 1780
					
					I returned to this Place from the Assembly, the Night before last, and had the Pleasure of meeting my Mother in good Health, and have also the Pleasure to inform You that Mrs Washington and Mrs Lewis were well as I past through Frederiksburg, Colo. Lewis was in a bad state of Health, and is gone to the Mountains, which I hope will recover Him.
					The Assembly met on the first Day of May, and sat untill the thirtenth of July, a Space of Time, one would think, sufficiently long, to consider off, and adopt proper Modes for the next Year, whether they have mispent their Time, or not, the different Laws they have past, and their Effects, will shew—I never remember to have seen so much Contention, and the Members so equally divided on several important Matters as in the last Session; My own Indisposition, and Nelly’s Situation, prevented my attendance in the early Part of the Session, and was not present, when the Plan of Finance recommended by Congress, was first considered by the House, after a very long and warm Debate, which was managed by P. Henry, the Speaker, and Braxton against the Plan, and Mason and R. H. Lee in Support of it. It was rejected by 76 to 26, the Subject was brought on again, after I got down, and the Debates were equally long and warm, when it was determined to adopt the Plan, by 45 to 42 a Majority of only three. In Consequence of the Adoption, we have past an Act, to call in our Proportion of the Continental Debt, and our state Emissions by the fifteenth Day of September 1781, at three several Payments, viz. in January, April, and September, by a Tax of thirty Pounds Paper, for every Hundred Pounds specie a Man is worth, His Property to be assess’d as it would have sold for in ready Money in 1774, to be paid at each of the foregoing Periods, exclusive of a Pole Tax on Whites, a Tax on Cattle, Carriages, Spirits distilled in the state, Marriages & ordinary Licences, all which are nominally excessive high, but may be paid in specie, or the new Bills of Congress, at a Discount of 40 for one, and in certain Specificks, at stated Prices, viz. Tobacco Hemp, flax, and Flour—This Act has occasioned much Uneasiness in the lower Counties, where the People have been much prejudiced against it, by the Machinations of those, whose private Schemes of wealth, and Villainy

are in a great Measure frustrated by it; but I hope the good Effects will soon be felt, and the People will be convinced, that their real Friends, were those who espoused the Act. It must be allowed, that the Taxs are excessive, but yet industry, and Frugality, will I am convinced enable those, who will practice them, to pay their Tax without much Injury to their Principle—An act was past empowering the Govr to appoint Persons in each County, to wait on every Individual, and seize the half of every Kind of Provision, He had to spare, leaving only sufficient to last the Family untill the first of December next, by which means, I hope a large Supply will be collected, they will certainly procu[r]e an amaseing Quantity of Corn, and Spirits. the Proportion of salted Meat, will I fear be not so great. the Seizures have been already made in most Counties, and I wish We could fall on a more expeditious way of conveying the Provision to Camp, than we have generally done. I think it might be sent with safety by Sea, to Philaa or any other Port, as our good Allies are arrived, and have the Command of the Sea but this I shall leave to better Judges—Early in the Session an Act was past, for embodying, and marching 2500 Militia to S. Carolina, some Counties have gaind much Honour by sending all the Men required of them, but others have fallen short most disgracefully, by which, scarce two thousand will be carried into the Field; the Assembly took the appointment of the Officers on themselves, several of whose Characters You are well acquai⟨n⟩ted with; and I make no Doubt will be surprized how such Men could gain their Interest—Colo. Stevens from Culpeper, a good Officer I believe, is appointed Brigadier General, Stubblefeild second in Command, spencer a Colonel, and Faulkner a Colo. these Men have been in the Army, and I believe are not distinguis⟨hed⟩ by their good Conduct. I could wish Stevens had better officers under Him, He might perhaps regain, a little of Virginia’s lost Credit—The recruiting Act, which ought to have been the first, was almost the last Act past; and I fear will not be agreable to Your Wish, it is determined to raise three thousand Men, for eighteen Months, from the Time they are rendezvou’d, by a Draft, if not raised by such a Day by voluntary Inlistment, it is directed by the Act that every fifteen Men of the Militia, shall raise a Man for the eighteen Months, by Subscription among themselves, to be levied according to the Property in each district, and in Case they do not get a Man otherwise, than an indiscrimanate Draft to take Place among the fifteen, and the Man so drafted, must go, or find an able substitute, or He may be cleared, by takeing up a Deserter from the Army, and delivering Him to an Officer; I am in Hopes altho only 3,000 Men are voted, more will be procured as every fiftenth Man in the Militia, Officers included are to be drafted—I could have wishd and think it practicable, to have raised 5000 instead of three, and for the War instead of eighteen Months, but it has been

determined otherwise by our Politicians, who I think in this, as well as other Matters are very short sighted—With much Difficulty an Act passed, empowering the Govr to declare Martial Law in case of actual Invasion, and to order out any Number of Militia, which He with the Advice of Council may think necessary, for the Defence of this, or the Neighbouring States; and to enable Government to act, with a little Vigour; an Act passed for the Emission of 2000000 of Pound⟨s⟩ to be redeem’d at forty for one, by a Tax of one Shilling Specie, on every Glass Window, and an additional Tax on Rum &c. this Money to be drawn in by 1785; An Act for the Punishment of Offences inferior to Treason concluded the Session. This I think a very proper Law, as the Tories (I am sorry to say it) appear more numerous, & impudent, than in 1776, but the Establishment of martial Law, and this latter Act, I trust will be found sufficient to curb their Insolence; A Number of the Members, at the Breaking up of the Session, entered into an Association, the Purport of which was, to exert ourselves in carrying the several Acts into Execution, and to endeavour to rouse the People from their Lethargy which I hope will become general through the State; as We ordered Copies to be printed and sent to the different Counties—I have now Sir given You a Detail of the several Matters that came before the Assembly, as well as my Memory serves Me.
					We had not any certain Accounts from Carolina for several Weeks before I left Richmond, by the last the Militia were recovering from their Surprize, and turning out with a good deal of Spirit. the Enemy had not advanced from Camden, and I hope the Force in N. Carolina, will put a stop to their farther Progress.
					Nelly joins Me in every Sentiment of regard, and wishing every Success and am Hond Sir most sincerely Yr most Affecte
					
						J. P. Custis
					
				